Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Application Data Sheet
	The corrected ADS filed 4/21/2022 is proper and has been entered.

Defective Reissue Oath-Declaration
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175 and MPEP § 1414.
	As noted previously the same error cannot be relied upon in this reissue application as was relied upon and resolved in the parent reissue.
Note:  the error recited in the proposed (unsigned) declaration filed 4/21/2022 would be accepted once submitted in proper form.

Claims 21-40 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.


Improper Amendment
The amendment filed 8/31/2019 proposes amendments to claims that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.  
The full text of all new claims must be underlined.  Please review MPEP 1453.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.

Specification
The disclosure is objected to because of the following informalities: 
the specification should be updated to reflect the current status of 15/335313 as issued as RE47630.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claims 21 and 28 have been amended to recite “A method of forming a semiconductor device”, then however, refer to “the semiconductor device” in the body of the claims.  It is unclear as to how a method for forming said device can be defined by the device itself.  Clarification is required.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21, 23-29 and 31-34 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. patent No. 5,939,788 to McTeer (hereinafter McTeer).
McTeer teaches semiconductor device fabrication and the use of a copper diffusion barrier.  McTeer recognizes the problem of reaction and interdiffusion between Cu in the metallization film and Si in the insulating film which occur during a heat treating process such as annealing of the semiconductor and the need for barrier layers to prevent this.  However, some barrier layer materials exhibit instability at high temperatures (column 3, lines 14-35).  To overcome this a method for filling openings (vias) in silicon substrates includes selectively depositing a copper diffusion barrier layer inside the opening, depositing an aluminum wetting (liner) layer over the diffusion barrier and filling the opening with a copper (seed) layer (see column 4, lines 7-13).  McTeer teaches several embodiments of the invention including that depicted in Fig. 6 wherein silicon substrate 10 has first and second insulating (dielectric) layers 7 and 9 thereon with an opening (via) which is overlaid with a refractory metal layer 13.  A copper diffusion layer 4 is then deposited over the refractory metal layer 13, and an aluminum wetting (liner) layer 5 (not seen, shown in Fig. 5) is applied over the copper diffusion layer 4.  After application of the aluminum layer 5, the opening is filled with copper 3 (seed layer) and annealed (see column 19, lines 10-48).  In another embodiment, McTeer describes with respect to Fig. 10 a via level copper/copper dual damascene also having first and second insulating (dielectric) layers 7 and 9, wherein a conductive metal plug 8 is in first layer 7.  The via/opening is formed in second layer 9 over plug 8.  The opening is selectively overlaid with copper diffusion layer 4, which is in turn overlaid with an aluminum wetting (liner) layer 5, followed by filling with copper (seed) 15 and then annealed (see column 20, line 56 through column 21, line 3).  
	With respect to claims 21, 26, 28-29 and 33-34, McTeer teaches all of the claimed limitations as noted above.   Further McTeer teaches a copper seed layer in the via which would constitute a second metal layer.
	With respect to claim 23, the wetting (liner) layer over the barrier layer is aluminum.
With respect to claims 24 and 31, McTeer teaches barrier layers deposited by PVD or CVD (column 18, lines 10-16).
	With respect to claims 25 and 32, McTeer teaches the copper seed layer over the barrier layer as noted above.
	With respect to claim 27, McTeer teaches a copper seed layer in the via which would constitute a second metal layer as noted above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McTeer as applied to claims 21, 23-29 and 31-34 above, and further in view of any of U.S. Patent Application Publication No. 2006/0251872 to Wang et al., (hereinafter “Wang”) or U.S. Patent Application Publication No. 2011/0204518 to Arunachalam (hereinafter “Arunachalam”) or U.S. Patent Application Publication No. 2011/0227227 to West (hereinafter “West”).
	McTeer is applied as set forth above.  McTeer is silent as to the use of ruthenium as the barrier layer material.
	All of Wang, Arunachalam, and West teach the well-known and conventional use of ruthenium as a material of choice for the barrier layer in semiconductor manufacture.  They further teach ruthenium as equivalent to choices taught in McTeer such as tantalum and cobalt.  See for instance, the abstract and throughout Wang; paragraphs 2 and 12 of Arunachalam; and paragraph 16 of West.
	It would have been obvious to use ruthenium for the barrier layer material of McTeer because it is well recognized as a conventional material in semiconductor manufacturing as taught in each of Wang, Arunachalam and West.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 35-38  and 40 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 14-17 and 19 of prior U.S. Patent No. RE47630. This is a statutory double patenting rejection.
The language of the claims is not verbatim but they correspond completely with each and every claimed limitation.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23-29 and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 18-19 of U.S. Patent No. RE47630. Although the claims at issue are not identical, they are not patentably distinct from each other because they are of the same scope of invention with the claims of RE47630 anticipating the instant claims.  Both sets of claims are directed to a method of forming a semiconductor device having a barrier layer within a via of the semiconductor device.  The via is formed through a dielectric and cap layer of the semiconductor device.  The barrier layer is applied by chemical vapor deposition, physical vapor deposition, gas cluster ion beam infusion or electroless deposition.  A seed or second metal layer is applied over the barrier layer.

Claims 22, 30 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 9 and 18 of U.S. Patent No. RE47630 in view of any of Wang, Arunachalam or West. 
Claims 2, 9 and 18 of RE47630 do not recite ruthenium as a material of choice for the barrier layer.
Wang, Arunachalam and West are applied as set forth above.
It would have been obvious to use ruthenium for the barrier layer material of claims 2, 9 and 18 or RE47630, because it is well recognized as a conventional material in semiconductor manufacturing as taught in each of Wang, Arunachalam and West.

Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive. 
The 112 rejection of claims 1 and 7 is maintained in this action for claims 21 and 28.  The claims are indefinite because they do not require any steps in the formation of the semiconductor device, but only steps for the formation of the barrier layer on the existing semiconductor device.  A remedy for this would be including the term “a barrier layer in” in the preamble as it was originally recited, or reciting steps of forming or providing the semiconductor and/or layers thereof.  
Applicant argued that McTeer does not anticipate the claims because Applicant alleges that the phrase “selectively applying a barrier layer along a bottom surface of a via” requires that the barrier layer is applied only along the bottom surface as the broadest reasonable interpretation.  However, the claims employ the open legal phraseology of “comprising” and as written (particularly claim 21 which does not even include the term “selectively”) do not support an interpretation as narrow as alleged by Applicant.  The language of the claims does require application of the barrier layer along the bottom surface of the via, but does not exclude it from the sidewalls of the via.   Clearly McTeer utilizes deposition methods (PVD or CVD see column 18, lines 10-16) just as those claimed which allow for selective application of the barrier layer and that barrier layer is applied along the bottom surface of the via.  The rejection of the claims is proper.
With respect to the double patenting rejections, changing the claim numbers but not the claimed subject matter fails to overcome the rejections.  

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,907,483 B2 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISANNE M JASTRZAB whose telephone number is (571)272-1279.  The examiner can normally be reached on 6:30-5pm (MT) Mon-Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Jean Witz or Timothy Speer can be reached on 571-272-0927 or 313-446-4825 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISANNE M JASTRZAB/Patent Reexamination Specialist
CRU 3991                                                                                                                                                                                                        


Conferees:
/ELIZABETH L MCKANE/Specialist, Art Unit 3991                                                                                                                                                                                                        
/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991